Citation Nr: 1428502	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-43 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II. 

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to March 1969 and from March 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah. 

A December 2012 statement from the Veteran that his service-connected disorders, to include his service-connected diabetes mellitus, type II, interfered with his ability to work.  The issue of whether entitlement to a total disability rating based on individual unemployability (TDIU) is warranted as a result of the service-connected diabetes mellitus, type II disorder is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.


REMAND

The November 2011 VA examination is inadequate for rating purposes because it does not include sufficient findings regarding the Veteran's current hypertension or renal insufficiency disorders.  Specifically, the examiner indicated that an ultrasound did not rule out the involvement of hypertension in the Veteran's diagnosis of chronic renal insufficiency, as the Veteran was diagnosed with hypertension years ago.  In addition, the examiner noted that the Veteran was diagnosed with obstructive sleep apnea, which was known to cause refractory hypertension.  The examiner failed to discuss whether the Veteran's current diagnosis of hypertension was a complication of the Veteran's diabetes mellitus, type II or attributable to a nonservice-connected disorder.  Moreover, contemporaneous private treatment records demonstrate diagnoses of hypertension and kidney disease.  As the record does not contain sufficient evidence to rate the Veteran's diabetes mellitus, type II disorder, another VA examination is necessary to determine the current severity of the service-connected disorder.  38 C.F.R. § 4.71a, Diagnostic Code 7913.  

The evidence of record raises a claim for TDIU.  In a December 2012 statement, the Veteran reported that his service-connected disorders, to include diabetes mellitus, type II, interfered with his ability to work, as the side effects from prescribed medication, as well as the numbness in his feet, made it uncomfortable for him to perform at work.  He concluded that he would not work beyond December 2012.  The issue of whether entitlement to a TDIU is warranted as a result of these disabilities is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran the appropriate statutory and regulatory notice and assistance with regard to his claim for TDIU, which includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II disorder, and the effects of his service-connected disorders on his ability to obtain and maintain employment consistent with his education and occupational experience.  

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

The examiner must identify all of the manifestations of the Veteran's diabetes mellitus, type II, to include any complications of the disorder.  Specifically, the examiner must address whether the Veteran's service-connected diabetes mellitus, type II requires the prescribed regulation of occupational and recreational activities for its control.  The examiner must also assess the severity of any complications of the Veteran's disorder, to include any peripheral neuropathy of the lower extremities.  In addition, the examiner must address whether the Veteran's current hypertension and renal insufficiency disorders are complications of the diabetes-mellitus, type II disorder.  

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of TDIU and an increased rating for the Veteran's service-connected diabetes mellitus, type II, must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


